ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                           )
Exelis Advanced Engineering Services       )      ASBCA No. 59790
                                           )
Under Contract Nos. SP0700-98-D-4000       )
                    NOOl 73-03-C-2037      )
                    W9113M-05-C-0219       )
                    W911SR-05-C-0015       )
                    N00030-07-C-0035       )

APPEARANCES FOR THE APPELLANT:                    Kelly P. Garehime, Esq.
                                                  Steven M. Masiello, Esq.
                                                   McKenna Long & Aldridge LLP
                                                   Denver, CO

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Charles W. Goeke, Esq.
                                                   Senior Trial Attorney
                                                   Defense Contract Management Agency
                                                   Philadelphia, PA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 1July2015




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59790, Appeal ofExelis Advanced
Engineering Services, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2